DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 07/14/2022. In virtue of this communication, claims 10, 11 have been canceled; claims 1, 16, 19, 29 have been amended. Claims 1 – 9, 12 – 17, 19, 29 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 9, 12 – 17, 19, 29 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
WO 2019/196906 (Cheng et al) is the closest prior art to the application invention, which discloses a wireless device receives a first synchronization signal block (SSB) in a radio frequency band of a first cell of a neighbor base station, and report a physical cell identifier (PCI) for the first cell to a serving base station; the serving base station identifies, based on the PCI report, whether a radio frequency band of the first SSB is in or off a synchronization raster, and determine whether to instruct the UE to report a global cell identifier (CGI) for the neighbor base station (e.g., CGI for the neighbor cell) based on the identification; the wireless device identifies CGI based system information obtained from the neighbor cell, system information obtained from a master cell associated with the neighbor base station, system information obtained from CGI broadcast from the neighbor cell, or system information requested from the neighbor cell using dedicated resources, based on the instruction.
	R2-1809859 (Remaining issue for ANR) discloses in the case SIBL/RMSI is not broadcast, the UE should report a notification to network including “no SIB1 provided”. When an eNB/gNB cell configures UE to perform CGI reporting a neighbor cell, if SIB1 is not broadcast, as MIB content may provide information about where cell defining SSB can be found; this information is a frequency that can be derived by information of SSB offset and PDCCH configSIBI in MIB. In the case SIBI/RMSI is not broadcast in the ANR target cell, from the CDB-SSB information delivered by the cell's MIB, UE can obtain PCI information on the CD-SSB frequency, and if UE reports PCI on the CD SSB frequency, the eNB/gNB cell can directly configure the UE to perform CGI reporting of the newly found cell PCT. 
	Regarding claims 1 and 19, the prior art of record fails to disclose singly or in combination to render obvious that determining that a second part of system information for the cell is not transmitted on the first frequency, the second part of system information for the cell being necessary for determining the identifier information; sending a first report indicating that the second part of system information for the cell containing identifier information for the cell is not transmitted on the first frequency; after sending the first report, receiving additional configuration information indicating a second frequency; receiving the second part of system information, including the identifier information, on the second frequency using a different physical cell identifier, PCI, from that used for said receiving the first part of system information for the cell, wherein the different PCI is indicated by the additional configuration information; and reporting the identifier information for the cell to the wireless communications network, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims 1 and 19 are allowed.
Regarding claims 16 and 29, the prior art of record fails to disclose singly or in combination to render obvious that indicating, to the wireless device, that the wireless device is permitted to perform a search for a second part of system information on a second frequency, in the event that the second part of system information for the cell is not transmitted on the first frequency, the second part of system information for the cell being necessary for determining the identifier information; sending additional configuration information indicating the second frequency to the wireless device, wherein the additional configuration information comprises a different physical cell identifier, PCI, from that used for said receiving the first part of system information for the cell, to obtain the second part of system information; and receiving, from the wireless device, the identifier information for the cell, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims 19 and 29 are allowed.
	Claims 2 – 9, 12 – 15 and 17 depend from allowable base claims 1 and 16 respectively; therefore, these claims are also allowed.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645